


[img1.jpg]


 

 

 

Executive Service Agreement

Allied Healthcare International Inc

and

Alexander Young

Conditional and Subject to Contract

December 2007

 

 

--------------------------------------------------------------------------------






THIS AGREEMENT is made on 22nd December 2007

BETWEEN:

(1)

ALLIED HEALTHCARE INTERNATIONAL INC whose registered office is at 245 Park
Avenue, 39th Floor, New York, NY 10167 (the “Company”); and

(2)

ALEXANDER YOUNG whose home address is Fords Field, Smugglers Lane, Crowborough,
East Sussex, TN6 1TG, England (the “Executive”).

THE PARTIES AGREE AS FOLLOWS:

1.

DEFINITIONS

In this agreement (unless the context requires otherwise):

“Board” means the board of directors from time to time of the Company (including
any committee of the board duly appointed by it);

“Group Company” means the Company, its holding company (as defined in section
736 of the Companies Act 1985) or section 1159 of the Companies Act 2006 (as
applicable)) or any subsidiary undertaking (as defined in section 258 of the
Companies Act 1985 or section 1162 of the Companies Act 2006 (as applicable)) or
associated company (as defined in sections 416 et seq. of the Income and
Corporation Taxes Act 1988) of the Company or the Company’s holding company and
any firm, company, corporate or other organisation that:

 

(a)

is directly or indirectly controlled by the Company;

 

(b)

directly or indirectly controls the Company; or

 

(c)

is directly or indirectly controlled by a third party who also directly or
indirectly controls the Company.

“HMRC” means Her Majesty’s Revenue & Customs and, where relevant, any
predecessor body which carried out part of its functions;

“Incapacity” means any sickness or injury which prevents the Executive from
carrying out his duties;

“Regulatory Requirements” has the meaning in clause 24; and

“UK Listing Authority” means the Financial Services Authority in its capacity as
the competent authority for the purposes of part VI of the Financial Services
and Markets Act 2000.

2.

TERM OF APPOINTMENT

2.1

The Company shall employ the Executive and the Executive shall serve the Company
on the terms of this agreement (the “Appointment”). The Appointment shall
commence on 14 January 2008 and shall continue until terminated:

 

(a)

as provided for elsewhere in this agreement;

 

(b)

by either party giving the other not less than TWELVE months’ prior written
notice; or

 

(c)

automatically on the Executive’s 65th birthday (being the contractual retirement
date).

 

 

2

 

--------------------------------------------------------------------------------






 

2.2

The Executive represents and warrants to the Company that by entering into this
agreement or performing any of his obligations under it he will not breach any
court order or any obligations to any third party (whether express or implied)
and undertakes to indemnify the Company against any claims, costs, damages,
liabilities or expenses which the Company may incur as a result of any claim
that he is in breach of any such obligations.

2.3

The Executive will be provided with a copy of the Company’s Staff Handbook and
details of any other rules and procedures, e.g. a compliance manual, and any
share dealing and inside information policies of the Company.

3.

PAYMENT IN LIEU OF NOTICE

3.1

Without prejudice to clause 2.1(b) above where notice is served to terminate the
Appointment by either party the Company may (at the sole and absolute discretion
of the Board) terminate the Appointment at any time and with immediate effect
by:

 

(a)

making the Executive a payment in lieu of the notice period (or, if applicable,
the remainder of the notice period) equivalent to the Salary (at the date of
termination) for the notice period (or remainder of the notice period); and

 

(b)

making the Executive a payment equivalent to the cost to the Company of
providing the Executive with his contractual benefits comprising pension
contributions, private medical and permanent health insurance and car allowance
for the notice period (or remainder of the notice period).

4.

DUTIES

4.1

The Executive shall have general management of the business of the Company and
perform such duties as are customarily associated with the role of Chief
Executive subject to the control, supervision and direction of the Board
reporting directly to the Chairman.

4.2

In furtherance of the foregoing, the Executive shall:

 

(a)

unless prevented by Incapacity devote the whole of his working time and
attention to the duties assigned to him;

 

(b)

faithfully and diligently serve the Company (and all Group Companies);

 

(c)

act solely in such a way as to promote and protect the interests of the Company
(and all Group Companies);

 

(d)

comply with his fiduciary duties;

 

(e)

comply with his statutory and other legal duties under the Companies Act 2006,
and the laws of the United States, New York and any other applicable laws,
including but not limited to:-

 

(i)

his duty to act in accordance with the Company’s articles of incorporation and
by laws and to only exercise powers for the purposes for which they are
conferred;

 

(ii)

his duty to act in the way he considers, in good faith, would be most likely to
promote the success of the Company for the benefit of its shareholders as a
whole, and in so doing have regard (amongst other matters) to:-

 

(A)

the likely consequences of any decision in the long term,

 

(B)

the interests of the Company’s employees,

 

 

3

 

--------------------------------------------------------------------------------






 

 

(C)

the need to foster the Company’s business relationships with suppliers,
customers and others,

 

(D)

the impact of the Company’s operations on the community and the environment,

 

(E)

the desirability of the Company maintaining a reputation for high standards of
business conduct, and

 

(F)

the need to act fairly as between members of the Company;

 

(iii)

his duty to exercise independent judgment;

 

(iv)

his duty to exercise reasonable care, skill and diligence;

 

(v)

his duty to avoid a situation in which he has, or can have, a direct or indirect
interest that conflicts, or possibly may conflict, with the interests of the
Company;

 

(vi)

his duty not to accept a benefit from a third party conferred by reason of his
being an officer or director or his doing (or not doing) anything as an officer
or, director;

 

(vii)

his duty to declare to the other directors the nature and extent of any interest
(whether direct or indirect) which he has in a proposed transaction or
arrangement with the Company;

 

(f)

obey all reasonable and lawful directions given to him by or under the authority
of the Board provided that such lawful directions would not create an
unreasonable risk of personal harm to any individual;

 

(g)

perform services for and hold offices in any Group Company without additional
remuneration (except as otherwise agreed);

 

(h)

carry out his duties and exercise his powers jointly with such person or persons
as the Board may appoint to act jointly with him;

 

(i)

work at Knightsbridge, London (which is his place of work at the date of this
agreement) or such other places in the United Kingdom as the Board may
reasonably require for the proper performance of his duties. If the Company
requires the Executive to relocate he will be reimbursed his relocation expenses
in accordance with the Company’s relocation policy as amended from time to time;

 

(j)

travel to such places (whether in or outside the United Kingdom) by such means
and on such occasions as the Board may from time to time require;

 

(k)

make such reports to the Board on any matters concerning the affairs of the
Company or any Group Company as are reasonably required;

 

(l)

not enter into any arrangement on behalf of any Group Company which is outside
its normal course of business or his normal duties or which contains unusual or
onerous terms with respect to any group company;

 

(m)

comply with any code of practice or policy issued by the Company from time to
time relating to transactions in securities and all requirements,
recommendations, rules and regulations (as amended from time to time) of the
Financial Services Authority, the Securities and Exchange Commission and all
regulatory authorities relevant to the Company and any Group Company with which
the Executive is concerned;

 

 

4

 

--------------------------------------------------------------------------------






 

(n)

consent to the Company monitoring and recording any use that he makes of its
telecommunication or computer systems and will comply with any policies that it
may issue from time to time concerning the use of such systems; and

 

(o)

immediately report to the board any wrongdoing of which the Executive becomes
aware (including acts of misconduct, dishonesty, breaches of contract, fiduciary
duty, statutory duty, company rules or the rules of the relevant regulatory
bodies) whether committed, contemplated or discussed by any other director or
member of staff of the Company or and any Group Company of which the Executive
was aware to the Board immediately, irrespective of whether this may involve any
degree of self incrimination.

5.

PROVISIONS RELATING TO DIRECTORSHIP

5.1

The Executive shall be a director of the Company and:

 

(a)

shall hold such offices as a director or secretary (an “Office”) in the Company
or any Group Company as the Board may from time to time reasonably require;

 

(b)

(if the Board so requests) shall immediately resign without claim for
compensation from any Office held in the Company and any Group Company and the
Executive irrevocably appoints the Company to be his attorney to execute and do
any such instrument or thing and generally to use his name for the purpose of
giving the Company or its nominee the full benefit of this clause;

 

(c)

shall not do anything that would cause him to be disqualified from holding any
Office;

 

(d)

shall not (without the prior written approval of the Board) resign from any
Office which he holds in the Company or any Group Company or any trusteeship
which he holds as a result of the Appointment;

 

(e)

shall hold any Office in the Company (or any Group Company) subject to the
certificate of incorporation, by laws or articles of association of the Company
(or the relevant Group Company) as amended from time to time and he will do such
things as are necessary to ensure that he and the Company (or the relevant Group
Company) comply with New York, United States law and the Companies Act 2006 and
Companies Act 1985 (both as amended from time to time) including without
limitation retiring by rotation from his Office and seeking re-election when
requested to do so by the Company or in accordance with the certificate of
incorporation, by laws or articles of association of the Company or relevant
Group Company; and

 

(f)

acknowledges that the termination of any Office which he holds in the Company or
any Group Company by the Company or any Group Company (including failure to be
re-elected to the Office following retirement by rotation) shall amount to a
fundamental breach of this agreement enabling the Executive to claim damages
should he accept such breach and terminate the Appointment.

6.

WORKING TIME

6.1

The Executive’s normal working hours shall be 9.00 a.m. to 5.00 p.m. on Mondays
to Fridays and such additional hours as are reasonable and necessary for the
proper performance of his duties.

6.2

The parties agree that the nature of the Executive’s position is such that his
employment is not and cannot be measured and so his employment falls within the
scope of Regulation 20 of the Working Time Regulations 1998.

 

 

5

 

--------------------------------------------------------------------------------






7.

HOLIDAY

7.1

The Executive shall be entitled to 25 working days’ holiday in addition to the
usual eight English public holidays in each complete holiday year worked (which
is the period of 12 months commencing on 1 January each year) at full salary.
Holiday will be taken at such time or times as may be approved in advance by the
Board. Holidays not taken in any holiday year cannot be carried over to a
subsequent holiday year. If the Executive does not work for the whole of any
holiday year then his holiday entitlement for that year will be calculated on
the basis of 2 and 1/12 day’s holiday for each completed month of service in the
relevant holiday year. Regulations 15(1) to 15(4) of the Working Time
Regulations 1998 shall not apply to the Appointment.

7.2

Upon termination of the Appointment:

 

(a)

the Executive shall be entitled to receive payment in lieu of any holiday
entitlement which has accrued prior to the date of termination but is unused but
where such termination is pursuant to clause 19 (Termination by Events of
Default) or follows the Executive’s resignation the amount of such payment in
lieu shall be £1; or

 

(b)

the Company shall be entitled to make a deduction from the Executive’s
remuneration in respect of holidays taken in excess of the entitlement accrued
prior to the date of termination.

The accrued holiday entitlement at the date of termination shall be calculated
on the basis of 2 and 1/12 day’s holiday for each completed calendar month of
service in the then current holiday year. The amount of the payment in lieu (or
deduction) shall be calculated on the basis of 1/260 of the Executive’s annual
salary for each day’s holiday not taken (or taken in excess of the accrued
entitlement).

7.3

If either party serves notice to terminate the Appointment the Board may require
the Executive to take any accrued but unused holiday entitlement during the
notice period (whether or not the Executive is on Garden Leave).

7.4

Holiday entitlement shall not accrue for any period during which the Executive
is on Garden Leave. Any accrued but unused holiday shall be deemed to be taken
during any period of Garden Leave.

8.

OUTSIDE INTERESTS

8.1

The Executive shall not during his employment with the Company be (and warrants
to the Company that as at the date of this agreement he is not (save as a
representative of the Company or with the prior written approval of the Board))
whether directly or indirectly, paid or unpaid, engaged or concerned in the
conduct of, or become an employee, agent, partner, consultant or director of or
assist or have any financial interest in any other actual or prospective
business or profession which is similar to or in competition with the business
carried on by the Company or any Group Company or which may reasonably be
thought by the Board to interfere, conflict or compete with the proper
performance of the Executive’s obligations to the Company. The Executive may not
hold any office as a director or chairman of another company or any other
for-profit business organisation without the prior written consent of the Board
and shall notify the board if he holds any office as a director or chairman of
any not-for-profit organisation including but not limited to all charitable or
civic organisations.

8.2

The Executive shall be permitted to hold shares or securities of a company any
of whose shares or securities are quoted or dealt in on any recognised
investment exchange provided that:

 

 

6

 

--------------------------------------------------------------------------------






 

(a)

any such holding shall not exceed five per cent. of the issued share capital of
the company concerned and is held by way of bona fide investment only
(“Investment”); and

 

(b)

he complies with the Regulatory Requirements.

8.3

The Executive shall disclose to the Board any matters relating to his spouse or
civil partner (or anyone living as such), his children or stepchildren including
adult children or stepchildren, (or the children or stepchildren of his spouse,
civil partner or anyone living as such, who live with him and have not attained
the age of 18), his parents or any body corporate, trust or firm, or trustee or
partner whose affairs or actions he controls or with whom he is connected as
defined in sections 252 to 256 of the Companies Act 2006 which, if they applied
to the Executive, would contravene clauses 8.1 or 8.2 to the extent that he has
knowledge of such matters.

9.

SALARY

9.1

The Executive shall be paid a salary of £210,000 (TWO HUNDRED AND TEN THOUSAND
POUNDS) per annum or such other rate as may be agreed from time to time (the
“Salary”) subject to such deductions as are required by law. The Salary shall
accrue from day to day. The Executive shall not be entitled to any other
remuneration by reason of his holding any Office in the Company or any Group
Company. The Salary shall be payable by bank credit transfer in equal monthly
instalments in arrears on or about the last working day of each calendar month.

9.2

The Salary shall be reviewed by the compensation committee of the Board on or
about December each year, the first such review to take place on 1 December
2008. There is no obligation to award an increase. There will be no review of
the Salary after notice has been given in accordance with clause 2.1(b) or if
the Executive is in receipt of benefits under the Company’s permanent health
insurance scheme.

9.3

The Company may deduct from any sums owed to the Executive all sums which he
owes the Company or any Group Company from time to time.

10.

BENEFITS

10.1

The Company will contribute a sum equivalent to 15% (FIFTEEN PER CENT.) of the
Executive’s annual salary into an approved occupational pension scheme for the
benefit of the Executive.

10.2

The Executive may participate in:

 

(a)

Stock Options

Subject to any legal or regulatory prohibition or Company policy on dealings in
the Company’s shares, and to all necessary consents and approvals, the Executive
will be granted an initial stock option, no later than 12 February 2008, to
acquire 200,000 shares of common stock in the Company, exercisable at no less
than the fair market value of such shares on the date of grant of the option.
The option shall be granted under, and shall be governed by, the Company’s 2002
Stock Option Plan. Exercise of the option shall be subject to the Executive’s
continued service and to vesting and performance conditions to be determined by
the compensation committee with the approval of the Board on or before the date
of grant of the option. Further stock options may be granted from time to time
at the discretion of the compensation committee.

 

 

7

 

--------------------------------------------------------------------------------






 

(b)

Long-term Incentive Award

Subject to any legal or regulatory prohibition and Company policy on dealings in
the Company’s shares, and to all necessary consents and approvals, the Executive
will be granted an individual long term incentive award (the “LTI Award”) the
potential maximum value of which (when aggregated with the actual or, if still
unexercised, expected value of the initial stock option referred to in clause
10.2(a) above) will be £3 million (before tax) by the expiry of four years from
your commencement of service. The LTI Award shall be settled in shares of common
stock in the Company or in cash, or a mixture of the two, at the discretion of
the Board, and shall be subject to the Executive’s continued service and to
vesting and performance conditions to be determined by the compensation
committee with the approval of the Board.

 

(c)

Private Medical Cover

The Executive will be eligible to participate in the Company’s private medical
cover scheme subject to:

 

(i)

the Executive’s health and/or the health of his wife and relevant dependants not
being such as to prevent inclusion in a scheme on terms and at a premium which
the Company considers reasonable;

 

(ii)

the rules of the scheme and any relevant rules or insurance policy of the
private medical cover provider as amended from time to time.

 

(d)

Bonus

The Executive will be eligible to participate in any annual bonus arrangements
established by the compensation committee with the approval of the Board for
participation by executive directors, on and subject to the terms and conditions
thereof, under which the Executive may receive an annual bonus of up to 40 per
cent. of his base salary. The conditions will include the Executive’s continued
service and annual performance conditions to be set by the compensation
committee with the approval of the Board by or within a reasonable period after
the commencement of each annual performance period.

 

(e)

Permanent Health Insurance

Subject to clause 19 (Termination by Events of Default), the Executive may
participate in any permanent health insurance scheme with a third party insurer
provided by the Company subject to the terms and conditions of the scheme as
amended from time to time, the rules of the relevant insurance policy as amended
from time to time and his satisfying the requirements of the scheme insurers.
The Executive’s participation in such a scheme shall be on the basis that:

 

(i)

the Company shall only be obliged to make payments to the Executive to the
extent that it has received payment from the scheme insurers for that purpose
and, for the avoidance of doubt, no other sums will be due to the Executive from
the Company;

 

(ii)

the Executive’s health is not such that the Company is unable to obtain cover or
to obtain cover on terms and at a premium which the Company considers
reasonable;

 

(iii)

the Company may change the provider of such insurance and/or the level of cover
provided on reasonable notice to the Executive;

 

 

8

 

--------------------------------------------------------------------------------






 

(iv)

in the event that the Executive wishes to make a claim under the said policy of
insurance the Company will use reasonable endeavours to:

 

(A)

obtain from its insurers any forms required to initiate the Executive’s claim;

 

(B)

provide the Executive with such forms in order to enable him to make a claim;
and

 

(C)

liaise between the Executive and its insurers in order to assist with the
processing of the Executive’s claim but the Company will neither be liable to
the Executive for any failure or refusal on the part of the scheme insurer to
provide any benefits under any such scheme nor be required to attempt to
persuade the insurers to provide any such benefits to the Executive (whether by
means of threatening or issuing proceedings against the insurer or otherwise);
and

 

(v)

if the Executive is receiving benefits under any such scheme then he will, if
requested by the Company, immediately resign from any Office held in the Company
or any Group Company; and

 

(vi)

without prejudice to the Executive’s rights under clause 19.1, the Company may
by notice and with immediate effect discontinue payment (in whole or in part) of
the Salary and the provision of any benefits in respect of any period during
which the Executive shall be in receipt of any benefits under the scheme. Where
the Company has paid Salary and/or provided any benefits in respect of any
period that is subsequently covered by the provision of any benefits under the
scheme (the “Waiting Period”), the Company may deduct from any sums owed to the
Executive the amount by which the salary paid to the Executive and the value to
the Executive of the benefits provided during the Waiting Period exceeds the
amount of benefit received from the scheme insurers in respect of the same
period.

10.3

Subject to the terms and conditions of the option grant, the LTI Award and bonus
arrangement referred to in clauses 10.1(a) to (c) above, no bonus shall be
payable, the option shall not be exercisable and the LTI Award shall not vest
unless the Executive remains in service until the relevant payment, exercise
and/or vesting date.

11.

EXPENSES

The Company shall reimburse the Executive for all reasonable travel,
accommodation and other expenses properly authorised by the Board and wholly,
exclusively and necessarily incurred in or about the performance of his duties
hereunder, which expenses shall be evidenced in such manner as the Board may
specify from time to time.

12.

CAR ALLOWANCE

12.1

The Executive shall receive an allowance at the rate of £12,000 (TWELVE THOUSAND
POUNDS) per annum which shall be payable in the same manner as the Salary in
accordance with clause 9.1 above. The car allowance shall not be treated as part
of basic salary for any purpose and shall not be pensionable.

13.

CONFIDENTIAL INFORMATION

13.1

Without prejudice and in addition to his common law duties, the Executive shall
not (save in the proper and faithful performance of his duties, as required by
law or as authorised by the Board) directly or indirectly use, make available,
disclose, or communicate to any person (and shall use his best endeavours to
prevent such use, disclosure or communication of) any trade or business secrets
or confidential information of or relating

 

 

9

 

--------------------------------------------------------------------------------






to the Company or any Group Company (including but not limited to details of
actual or potential customers, employees, consultants, suppliers, designs,
products, product applications, trade arrangements, terms of business, customer
requirements, operating systems, sales information, marketing information or
strategies, manufacturing processes, software, disputes, commission or bonus
arrangements, pricing and fee arrangements and structures, business plans,
financial information, inventions, research and development activities, personal
or sensitive personal data and anything marked or treated as confidential) which
he creates, develops, receives, has access to, or obtains while in the service
of the Company or any Group Company. This restriction shall continue to apply
after the termination of the Appointment and after the expiration or termination
of this agreement howsoever arising without limit in time.

13.2

Reference to confidential information in this clause 13 (Confidential
Information) shall not include information which is in the public domain at the
time of its disclosure or which comes into the public domain after its
disclosure otherwise than by reason of a breach of this agreement (and in such a
case shall become non confidential from the time that the information comes into
the public domain), information which was already demonstrably known to the
receiving party at the date of disclosure and had not been received in
confidence from the Company or information which is required to be disclosed as
a matter of law. It shall include information in the public domain for so long
as the Executive is in a position to use such information more readily than
others who have not worked for the Company.

13.3

During the Appointment the Executive shall not make (other than for the benefit
of the Company) any record or copy of any record (whether electronically on
paper, computer memory, disc or otherwise) relating to any matter within the
scope of the business of the Company or any Group Company or their customers and
suppliers or concerning its or their dealings or affairs or (either during the
Appointment or afterwards) use such records or copy thereof (or allow them to be
used) other than for the benefit of the Company or the relevant Group Company.
All such records (and any copies of them) shall belong solely to the Company or
the relevant Group Company and shall be handed over to the chairman of the Board
or his or her written designee by the Executive on the termination of the
Appointment or at any time during the Appointment at the request of the Board.

13.4

The Executive shall not during the Appointment either directly or indirectly
publish any opinion, fact or material on any matter within the scope of the
business of the Company or any Group Company (whether confidential or not) which
might reasonably be expected to have a material adverse effect on the Company
(or any Group Company) without the prior written approval of the Board.

13.5

Nothing in this clause shall prevent the Executive from disclosing information
which he is entitled to disclose under the Public Interest Disclosure Act 1998
provided that the disclosure is made in the appropriate way to an appropriate
person having regard to the provisions of the Act and he has first fully
complied with the Company’s procedures relating to such disclosures.

14.

DATA PROTECTION

14.1

The Executive consents to the Company and other Group Companies holding and
processing information about him (for legal, personnel, administrative and
management purposes) and, in particular, holding and processing:

 

(a)

his health records and any medical reports given to or obtained by the Company,
to monitor sick leave and take decisions as to his fitness to work or the need
for adjustments in the workplace;

 

(b)

his racial or ethnic origin, to monitor compliance with equality legislation;

 

 

10

 

--------------------------------------------------------------------------------






 

(c)

any information relating to criminal proceedings in which he has been or is
involved, for any insurance purposes and to comply with legal requirements and
obligations to third parties.

14.2

The Company may make such information available to Group Companies, those who
provide products or services to the Company and Group Companies (such as
advisers and payroll administrators), regulatory authorities, potential or
future employers, governmental or quasi-governmental organisations and potential
purchasers of the Company or the business in which the Executive works.

14.3

The Executive consents to the transfer of such information to the Company’s and
the Group Companies business contacts outside the European Economic Area in
order to further its business interests.

14.4

The Executive will comply with the terms of the Data Protection Act 1998.
Details of his obligations under this Act is available from [the Company
Secretary].

15.

INVENTIONS AND CREATIVE WORKS

15.1

For the purposes of this clause “Intellectual Property Rights” means any and all
patents, trade marks, service marks, rights in designs, get-up, trade, business
or domain names, goodwill associated with the foregoing, copyright (including
rights in computer software and databases), topography rights (in each case
whether registered or not and any applications to register or rights to apply
for registration of any of the foregoing), rights in inventions, knowhow, trade
secrets and other confidential information, rights in databases and all other
intellectual property rights of a similar or corresponding character which may
now or in the future subsist in any part of the world.

15.2

The Executive acknowledges that because of the nature of his duties and the
particular responsibilities arising as a result of the duties he owes to the
Company and the Group Companies he has a special obligation to further the
interests of the Company and the Group Companies. In particular, the Executive’s
duties include reviewing the products and services of the Company and Group
Companies with a view to identifying and implementing potential improvements.

15.3

The Executive shall promptly disclose to the Board any idea, invention or work
which is relevant to (or capable of use in) the business of the Company [or any
Group Company] now or in the future made by him in the course of his employment
(whether or not in the course of his duties). The Executive acknowledges that
all Intellectual Property Rights subsisting (or which may in the future subsist)
in any such ideas, inventions or works will, on creation, vest in and be the
exclusive property of the Company and if they do not do so he shall assign them
to the Company (upon its request and at its cost). The Executive irrevocably
waives any “Moral Rights” or any other rights which he may have in any such
ideas, inventions or works under chapter IV of part I of the Copyright, Designs
and Patents Act 1988 or any other applicable law.

15.4

The Executive hereby irrevocably appoints the Company to be his attorney in his
name and on his behalf to execute and do any such instrument or thing and
generally to use his name for the purpose of giving to the Company or its
nominee the full benefit of this clause and acknowledges in favour of any third
party that a certificate in writing signed by any director or secretary of the
Company that any instrument or act falls within the authority hereby conferred
shall be conclusive evidence that such is the case.

16.

GARDEN LEAVE

16.1

Despite any other provision in this agreement the Company is under no obligation
to provide the Executive with work and the Board may (at any time and in
particular if either party serves notice to terminate the Appointment or if the
Executive purports to terminate

 

 

11

 

--------------------------------------------------------------------------------






the Appointment without due notice and the Company has not accepted that
resignation) require the Executive to perform no duties whatsoever or such
duties as it may reasonably require and may exclude the Executive from any
premises of any Group Company, in each case for up to 12 months in total at any
one time and without having to give any reason for so doing.

16.2

During any period in which the Company exercises its rights under clause 16.1
(“Garden Leave”) the Executive shall:

 

(a)

remain an employee of the Company and be bound by the terms of this agreement
(in particular but not limited to clauses 8 (Outside Interests) and 13
(Confidential Information) and 21 (Obligations on Termination));

 

(b)

not have any contact or communication with any client or customer, employee,
officer, director, agent or consultant of the Company or any Group Company save
for any purely personal contact or with the prior written consent of the Board;

 

(c)

take and be deemed to be taking any period of accrued but unused holiday
entitlement;

 

(d)

keep the Board informed of his whereabouts (except during any periods taken as
holiday) so that he can be called upon to perform any appropriate duties as
required by the Board;

 

(e)

if the Board so requests, comply with his obligations under clause 21
(Obligations upon Termination); and

 

(f)

continue to receive the Salary and contractual benefits in the usual way.

17.

RESTRICTIONS AFTER TERMINATION

17.1

The Executive acknowledges that because of the nature of his duties and the
particular responsibilities arising as a result of such duties owed to the
Company and each Group Company he has knowledge of trade secrets and
confidential business information (including details of customers and
suppliers). He is therefore in a position to harm its/their legitimate business
interests if he were to make use of such trade secrets or confidential business
information for his own purposes or the purposes of another or make available,
disclose, or communicate such trade secrets to a third party. Accordingly,
having regard to the above, in the light of the consideration provided to the
Executive for entering into the restrictions and having taken independent legal
advice the Executive accepts that the restrictions in this clause are
reasonable.

17.2

The Executive covenants to the Company (for itself and as trustee for each Group
Company) that in order to protect the confidential information, trade secrets
and business connections of the Company and each Group Company he shall not for
the following periods (less any period or periods spent on Garden Leave
immediately prior to Termination) after Termination for whatever reason (but
excluding repudiatory breach of this agreement by the Company) save with the
prior written consent of the Board (which shall not be unreasonably withheld or
refused) directly or indirectly, either alone or jointly with or on behalf of
any third party and whether on his own account or as principal, partner,
shareholder, director, employee, consultant or in any other capacity whatsoever:

 

(a)

for six months following Termination in the Relevant Territory and in
competition with the Company or any Group Company engage, assist or be
interested in any undertaking which provides Services or Products;

 

(b)

for six months following Termination and in competition with the Company or any
Relevant Group Company solicit or interfere with or endeavour to entice away
from

 

 

12

 

--------------------------------------------------------------------------------






the Company or any Group Company any Client or Customer in relation to the
supply of Services or Products;

 

(c)

for six months following Termination in the Relevant Territory and in
competition with the Company or any Group Company be concerned with the supply
of Services or Products to any Client or Customer;

 

(d)

for six months following Termination and in competition with the Company or any
Group Company solicit or interfere with or endeavour to entice away from the
Company or any Group Company any Supplier in relation to the supply of Services
or Products;

 

(e)

for six months following Termination in the Relevant Territory and in
competition with the Company or any Group Company be concerned with the receipt
of services or goods from any Supplier where such services or goods are in
competition with those supplied to the Company or any Group Company by the
Supplier in the period of 12 months prior to Termination and with which supply
the Executive was concerned in the said period of 12 months;

 

(f)

for six months following Termination solicit the employment or engagement of any
Key Employee in a business which is in competition with the Company or any
Relevant Group Company (whether or not such person would breach their contract
of employment or engagement by reason of leaving the service of the business in
which they work); and

 

(g)

at any time following Termination represent himself as being in any way
connected with or interested in the business of the Company or any Relevant
Group Company.

17.3

Each of the obligations in this clause is an entire, separate and independent
restriction on the Executive, despite the fact that they may be contained in the
same phrase and if any part is found to be invalid or unenforceable the
remainder will remain valid and enforceable.

17.4

The Executive acknowledges that each and every restriction contained within this
clause is intended by the parties to apply after Termination whether Termination
is lawful or otherwise. The restrictions, which are acknowledged to be ancillary
in nature, will apply even where Termination results from a breach of a
provision within this agreement.

17.5

While the restrictions are considered by the parties to be fair and reasonable
in the circumstances, it is agreed that if any of them should be judged to be
void or ineffective for any reason, but would be treated as valid and effective
if part of the wording was deleted, they shall apply with such modifications as
necessary to make them valid and effective.

17.6

The Executive will (at the request of the Board) enter into a direct agreement
with any Group Company under which he will accept restrictions corresponding to
the restrictions contained in this clause (or such as will be appropriate in the
circumstances) in relation to such Group Company.

17.7

The provisions of this clause will not prevent the Executive from holding an
Investment.

17.8

If the Executive is offered employment or a consultancy arrangement or a
partnership or any other engagement with a third party at any time during the
Appointment or in the six months following Termination (howsoever arising), he
will supply that third party with a full copy of this agreement with the amount
of the salary in clause 9.1 redacted.

18.

DEFINITIONS

18.1

For the purposes of clause 17 (Restrictions after Termination):

 

 

13

 

--------------------------------------------------------------------------------






 

(a)

“Customer” and “Client” means any person, firm, company or entity which was a
customer or client of the Company or any Group Company at any time during the 12
months prior to Termination and with which the Executive was materially
concerned or had personal contact at any time during the said period of 12
months;

 

(b)

“Key Employee” means any person who immediately prior to Termination was a
senior employee or consultant of the Company or any Group Company occupying a
senior or managerial position;

 

(c)

“Relevant Territory” means the area constituting the market of the Company and
any Group Company for Services and Products in the period of 12 months prior to
Termination and with which area the Executive was materially concerned at any
time during the said period of 12 months;

 

(d)

“Services” and “Products” means services and products which are competitive with
those supplied by the Company or any Relevant Group Company in the 12 months
prior to Termination and with the supply of which the Executive was materially
concerned at any time during the said period of 12 months;

 

(e)

“Supplier” means any person, firm, company or entity who was a supplier of
services or goods to the Company or any Group Company in the 12 months prior to
Termination and with which the Executive was materially concerned or had
personal contact at any time during the said period of 12 months; and

 

(f)

“Termination” means the date of termination of the Appointment or date that the
Executive goes on Garden Leave.

19.

TERMINATION BY EVENTS OF DEFAULT

19.1

The Company may terminate the Appointment by notice but with immediate effect if
the Executive:

 

(a)

is guilty (as determined in the reasonable opinion of the Company) of any gross
misconduct or commits any serious or (after warning) repeated or continued
material breach of his obligations, including fiduciary or statutory duties, to
the Company (other than by reason of absence due to illness or injury);

 

(b)

becomes bankrupt or makes any arrangement or composition with or for the benefit
of his creditors;

 

(c)

is convicted of any criminal offence (other than an offence under any road
traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed) or any offence under any regulation or
legislation relating to insider dealing;

 

(d)

is disqualified from holding any office which he holds in any Group Company or
resigns from such office without the prior written approval of the Board;

 

(e)

becomes of unsound mind or a patient under any statute relating to mental
health;

 

(f)

is in the reasonable opinion of the Board, negligent or incompetent in the
performance of his duties;

 

(g)

does anything (in the course of his duties or otherwise) which (in the
reasonable opinion of the Board) does actually or might reasonably be expected
to bring himself or any Group Company into disrepute;

 

 

14

 

--------------------------------------------------------------------------------






 

(h)

acts in a way which is in the reasonable opinion of the Board materially adverse
to the interests of the Company;

 

(i)

is prevented by illness, injury or other incapacity from fully performing his
obligations to the Company for an aggregate of 90 working days in any period of
12 months save that the Company shall not terminate the Appointment solely on
the ground of the Employee’s Incapacity where the Employee’s entitlement to
benefit from sick pay or permanent health insurance would be forfeited;

 

(j)

is guilty of a serious or material breach of any Regulatory Requirement or laws,
rules and regulations as amended from time to time of the Financial Services
Authority, the Securities and Exchange Commission or any other regulatory
authority relevant to the business of the Company or any Group Company with
which the Executive is concerned or any compliance manual or policy of any Group
Company; or

 

(k)

engages in a serious or material breach of any rules issued by the Company or
any Group Company or any third party to which the Executive is seconded relating
to the use of trade secrets, confidential information, information technology,
computer systems, e-mail and the Internet.

19.2

Any delay by the Company in exercising such right to terminate shall not
constitute a waiver thereof.

20.

INCAPACITY AND MEDICAL EXAMINATION

20.1

Provided the Executive complies with the Company’s rules on notification and
evidence of absence due to illness or injury (as amended from time to time) he
shall be paid the Salary and receive his contractual benefits during any absence
from work due to illness or injury for an aggregate of up to 90 working days in
any period of 12 months. Such payments shall be reduced by the amount of any
insurance or other benefit to which he is entitled as a result of his incapacity
and any sickness or other benefit to which he is entitled under social security
legislation for the time being in force. Thereafter, the Company may by notice
and with immediate effect (or from a future date specified in the notice)
discontinue payment (in whole or part) of the Salary and provision of any
benefits until such incapacity shall cease or (whether or not the Salary and
benefits shall have been discontinued as aforesaid) terminate the Appointment.

20.2

If the Executive is away from work due to illness or injury for a consecutive
period of 45 working days or the Board reasonably envisages that he will be away
for such a period the Company may appoint another person or persons to perform
the Executive’s duties until he returns to work.

20.3

The Company may require the Executive to undergo examinations by medical
advisers appointed or approved by the Company and subject to the right of the
Executive to see and approve any written report the Executive authorises such
advisers to disclose to the Company the results of such examinations and to
discuss with it any matter arising from such examinations that may affect the
Executive’s performance of his duties.

20.4

If the Executive is unable to perform his duties under this agreement as a
result of ill health, accident or injury caused by actionable negligence,
nuisance or breach of any statutory duty on the part of any third party in
respect of which damages may be recoverable the Executive will immediately
inform the Company of this fact and all relevant particulars. The Executive will
(if requested to do so by the Board) pursue a claim against the third party for
damages and will notify the Company of the progress of the claim and any
settlement, award or judgment. He will pay the Company that part of any damages
or compensation recovered by him which relates to loss of earnings for the
period during which he was paid by the Company but unable to perform his duties
under

 

 

15

 

--------------------------------------------------------------------------------






this agreement less any costs borne by him in connection with the recovery of
the damages or compensation provided, however, that the payment to the Company
will not exceed the total amount paid to him by the Company in respect of the
relevant period.

21.

OBLIGATIONS UPON TERMINATION

21.1

Upon the earlier of the termination of the Appointment howsoever arising or the
Company sending the Executive on Garden Leave the Executive shall (if the Board
so requests):

 

(a)

immediately resign without claim for compensation from all Offices held in any
Group Company and membership of any organisation and any Office in any other
company acquired by reason of or in connection with the Appointment and the
Executive hereby irrevocably appoints the Company to be his attorney in his name
and on his behalf to execute any documents and to do any things necessary or
requisite to give effect to this clause;

 

(b)

deliver to the Company all documents (including, but not limited to,
correspondence, lists of clients or customers, plans, drawings, accounts and
other documents of whatsoever nature and all copies thereof, whether on paper,
in an electronic form, on a computer memory or otherwise) made, compiled or
acquired by him or to which he has access during the Appointment and relating to
the business, finances or affairs of the Company or any Group Company or its or
their clients and any other property of any Group Company which is in his
possession, custody, care or control. This clause shall not apply to any
property provided to the Executive as a benefit during any period of Garden
Leave provided, however, that such property shall be returned to the Company at
the end of the Garden Leave period. The Executive shall, if requested to do so
by the Company, confirm in writing his compliance with his obligations under
this clause;

 

(c)

irretrievably delete any information relating to the business of the Company or
any Group Company stored on any electronic media, magnetic or optical disc or
memory and all matter derived therefrom which is in his possession, custody,
care or control outside the premises of the Company and shall produce such
evidence of compliance with this sub-clause as the Company may require;

 

(d)

transfer (without payment) to the Company (or as it may direct) any qualifying
or nominee shareholdings which he holds in connection with the Appointment and
the Executive irrevocably appoints the Company to be his attorney to execute
such transfers on his behalf.

21.2

Upon termination of the Appointment pursuant to clause 19 the Executive shall
have no rights as a result of this agreement (or any alleged breach of it) to
any compensation under or in respect of any share option, bonus or long-term
incentive plans in which he may participate or have received grants or
allocations at or before the date the Appointment terminates. Any rights which
he may have under such schemes shall be exclusively governed by the rules of
such schemes.

22.

RECONSTRUCTION AND AMALGAMATION

If the Executive’s employment is terminated at any time in connection with any
reconstruction or amalgamation of the Company or any Group Company whether by
winding up or otherwise and he receives an offer of employment on terms which
(considered in their entirety) are no less favourable to any material extent
than the terms of this agreement from an undertaking involved in or resulting
from such reconstruction or amalgamation he shall have no claim whatsoever
against the Company or any such undertaking arising out of or connected with
such termination.

 

 

16

 

--------------------------------------------------------------------------------






23.

DISCIPLINARY AND GRIEVANCE PROCEDURES

23.1

Save as required by law, there are no disciplinary or grievance procedure rules
applicable to the Executive.

23.2

If the Executive is not satisfied with any disciplinary or dismissal decision
taken in relation to him, or any decision in response to any grievance he may
apply in writing within 14 days of that decision to the Chairman, whose decision
shall be final.

23.3

If the Executive has any grievance in relation to his employment he may raise it
in writing with the Chairman.

23.4

The Board may at any time suspend the Executive for a period of up to four weeks
for the purposes of investigating any allegation of misconduct or negligence
against him. During this period he will continue to receive his salary and all
contractual benefits but will not (except with the prior written approval of the
Board) attend any premises of or contact any employee (other than any director)
or customer of the Company or any Group Company.

 

24.

COMPLIANCE WITH REGULATORY REQUIREMENTS

24.1

The Executive undertakes to comply with all legal and regulatory requirements
and any code of practice or compliance manual issued by the Company relating to
transactions in securities and inside information and dealing in force from time
to time, including any rules and regulations of or under the UK Listing
Authority, the Financial Services and Markets Act 2000, the Criminal Justice Act
1993, the Securities Act of 1933, the Securities Exchange Act of 1934, the
Financial Services Authority (“FSA”) the Securities and Exchange Commission,
NASDAQ and relevant regulatory authorities relevant to the Company and any Group
Company from time to time with which the Executive is concerned (the “Regulatory
Requirements”).

24.2

The Executive acknowledges that he has been provided with details of the
Regulatory Requirements and he has read and understands them.

24.3

By signing this agreement, the Executive acknowledges that he is aware of the
Regulatory Requirements and that a breach of the Regulatory Requirements carry
sanctions including criminal liability, disciplinary action by the Company
(including summary dismissal) and by the relevant regulatory authority
(including civil liability, fines and public censure by the FSA, the Securities
and Exchange Commission and NASDAQ).

24.4

Due to the Executive’s position he shall be named on the Company’s list of
persons with access to inside information relating to the Company which may be
made available to the FSA.

24.5

A breach of the Regulatory Requirements shall be treated by the Company as a
disciplinary offence.

 

25.

NOTICES

Any notice to be given hereunder shall be in writing. Notices may be given by
either party by personal delivery or post or by fax or e-mail addressed to the
other party at (in the case of the Company) its registered office for the time
being and (in the case of the Executive) his last known address. Any such notice
given by letter or fax [or e-mail] shall be deemed to have been served at the
time at which the notice was delivered personally or transmitted by fax or (if
sent by post) would be delivered in the ordinary course of post.

 

 

17

 

--------------------------------------------------------------------------------






26.

ENTIRE AGREEMENT

26.1

Each party on behalf of itself and (in the case of the Company, as agent for the
Group Companies) acknowledges and agrees with the other party (the Company
acting on behalf of itself and as agent for each Group Company) that:

 

(a)

this agreement constitutes the entire and only agreement between the Executive
and any Group Company relating to his employment with the Company;

 

(b)

neither he nor it nor any Group Company has been induced to enter into this
agreement in reliance upon, nor has any such party been given, any warranty,
representation, statement, assurance, covenant, agreement, undertaking,
indemnity or commitment of any nature whatsoever other than as are expressly set
out in this agreement and, to the extent that any of them has been, it (in the
case of the Company, acting on behalf of all Group Companies) and he
unconditionally and irrevocably waives any claims, rights or remedies which any
of them might otherwise have had in relation thereto;

provided that the provisions of this clause 26.1 shall not exclude any liability
which any of the parties or, where appropriate, the Group Companies would
otherwise have to any other party or, where appropriate, to the Group Companies
or any right which any of them may have in respect of any statements made
fraudulently by any of them prior to the execution of this agreement or any
rights which any of them may have in respect of fraudulent concealment by any of
them.

26.2

This agreement may be varied only by a document signed by each of the parties
and expressly incorporating the terms of this agreement as varied into that
document.

26.3

Any previous agreement or arrangement between the Company or any Group Company
and the Executive shall be deemed to have been terminated by mutual consent as
from the commencement of the Appointment.

27.

PROPER LAW

27.1

This agreement (and any dispute, controversy, proceedings or claim of whatever
nature arising out of or in any way relating to this agreement or its formation)
shall be governed by and construed in accordance with English law.

27.2

Each of the parties to this agreement irrevocably agrees that the courts of
England shall have exclusive jurisdiction to hear and decide any suit, action or
proceedings, and/or to settle any disputes which may arise out of or in
connection with this agreement and, for these purposes, each party irrevocably
submits to the jurisdiction of the courts of England.

28.

CONSTRUCTION

28.1

The headings in this agreement are inserted for convenience only and shall not
affect its construction.

28.2

Any reference to a statutory provision shall be construed as a reference to any
statutory modification or re-enactment thereof (whether before or after the date
hereof) for the time being in force.

28.3

The schedules (if any) to this agreement form part of (and are incorporated
into) this agreement.

28.4

No modification, variation or amendment to this agreement shall be effective
unless such modification, variation or amendment is in writing and has been
signed by or on behalf of both parties.

 

 

18

 

--------------------------------------------------------------------------------






29.

COUNTERPARTS

This agreement may be executed by counterparts which together shall constitute
one agreement. Either party may enter into this agreement by executing a
counterpart and this agreement shall not take effect until it has been executed
by both parties. Delivery of an executed counterpart of a signature page by
facsimile shall take effect as delivery of an executed counterpart of this
agreement provided that the relevant party shall give the other the original of
such page as soon as reasonably practicable thereafter.

30.

THIRD PARTY RIGHTS

30.1

The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
agreement. No person other than the parties to this agreement shall have any
rights under it and it will not be enforceable by any person other than the
parties to it.

30.2

The parties may, subject to clauses 2.1, 19 and 28.4, amend, vary or terminate
this agreement in such a way as to affect any rights of any other person arising
under the Contracts (Rights of Third Parties) Act 1999 without the consent of
such person.

IN WITNESS whereof this agreement has been executed on the date first above
written.

 

Signed by ALEXANDER YOUNG in the

)

/s/ Sandy Young

 

presence of:

)

 

 

 

 

 

 

Witness signature:

 

/s/ Nigel Eveleigh

 

 

 

 

 

Witness name:

 

Nigel Eveleigh

 

 

 

 

 

Witness address:

 

14 Rayner Close
Crowborough
East Sussex
TNG 2TQ

 

 

 

 

 

Witness occupation:

 

Chartered Town Planner

 

 

 

 

 

Signed by H.J. M. Tompkins

)

 

 

for and on behalf of ALLIED

)

 

 

HEALTHCARE INTERNATIONAL INC

)

 

 

 

 

 

 

Signature:

 

/s/ H.J.M. Tompkins

 

 

 

19

 

--------------------------------------------------------------------------------